J-S74020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DAVID SAMUEL HUEBSCH                     :
                                          :
                    Appellant             :   No. 1140 EDA 2018

     Appeal from the Judgment of Sentence Entered February 28, 2018
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0001932-2015


BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

CONCURRING STATEMENT BY LAZARUS, J.:                FILED MARCH 15, 2019

      I fully join in my learned colleague’s analysis in this matter. I write

separately to raise the issue of whether an SOAB assessment could be utilized

in fashioning a sentence where the determination of the status of SVP would

be unconstitutional. If, in fact, that issue had been properly raised and the

trial judge had not addressed the issue, I would suggest remanding the matter

for sentencing without reference to such assessment. As that issue is not

before this court, we do not sua sponte address it in this matter.